J-E03009-21

                               2022 PA Super 66


 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JASON ALLEN LIPPINCOTT                  :
                                         :
                   Appellant             :   No. 633 EDA 2020

             Appeal from the Order Entered February 11, 2020
           In the Court of Common Pleas of Northampton County
            Criminal Division at No(s): CP-48-CR-0003839-2012

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JASON ALLEN LIPPINCOTT                  :
                                         :
                   Appellant             :   No. 634 EDA 2020

             Appeal from the Order Entered February 11, 2020
           In the Court of Common Pleas of Northampton County
            Criminal Division at No(s): CP-48-CR-0003840-2012


BEFORE: PANELLA, P.J., BENDER, P.J.E., BOWES, J., OLSON, J., STABILE,
        J., KUNSELMAN, J., NICHOLS, J., KING, J., and McCAFFERY, J.

OPINION BY PANELLA, P.J.:                          FILED APRIL 12, 2022

     This case is again before the Court on the appeal of Jason Allen

Lippincott from the Order dated February 11, 2020, which designated him as

a sexually violent predator (“SVP”) pursuant to Megan’s Law II, 42 Pa.C.S.A.
J-E03009-21


§§ 9791- 9799.7 (expired).1 We find the trial court was empowered to conduct

an SVP hearing upon remand pursuant to this Court’s prior en banc decision.

However, the trial judge, newly assigned to the case because of the retirement

of the prior trial judge, faced a difficult legal issue as the status of the

Pennsylvania Sex Offender Registration and Notification Act (“SORNA”), 42

Pa.C.S.A. §§ 9799.10-9799.41, was in flux at the time of the SVP hearing.

The legislature and appellate courts have subsequently clarified the status of

SORNA. Based on this clarification, we are constrained to find the trial court

should have applied Subchapter I of the amended SORNA, rather than Megan’s

Law II. The applicable sexual offender registration law at the time of the SVP

hearing in December 2019 was specified in Subchapter I of Act 29. See 42

Pa.C.S.A.    §§    9799.51-9799.75.        Although   we   acknowledge   that   the

assessment provisions of Subchapter I of Act 29 are practically identical to

those in Megan’s Law II, out of an exercise of extreme caution, we remand for

a new SVP hearing.

       We liberally adopt from our earlier decisions the background of this case,

while at the same time acknowledging its tortured procedural history. On

January 24, 2013, at Docket Number CP-48-CR-0003839-2012 (3839-2012),

Lippincott pled guilty to one count each of aggravated indecent assault and



____________________________________________


1As explained more fully in the body of this opinion, this case has generated
multiple reviews by this Court.


                                           -2-
J-E03009-21


corruption of minors.2 These charges arose from Lippincott’s sexual assault

of a 14-year-old female in May 2012. Also on January 24, 2013, at Docket

Number CP-48-CR-0003840-2012 (3840-2012), Lippincott pled guilty to one

count each of statutory sexual assault, corruption of minors, and indecent

assault.3 These charges resulted from Lippincott’s sexual assault of a different

14-year-old female, which occurred on five occasions between October 2011

and April 2012.

        On August 21, 2013, the trial court sentenced Lippincott at both dockets

to an aggregate term of 30 to 60 months of incarceration, followed by 72

months of probation. The same day, the trial court heard testimony from Dr.

Veronique Valliere of the Sexual Offenders Assessment Board (“SOAB”). Dr.

Valliere opined that Lippincott met the definition of an SVP. On November 25,

2013, Lippincott filed a motion in which he asked the court to appoint an

expert witness to conduct an independent SVP evaluation. On December 27,

2013, the trial court held a hearing on Lippincott’s motion; following the

hearing, the court denied the motion. On June 17, 2014, the trial court entered

an Order with a Statement of Reasons classifying Lippincott as an SVP.

        Lippincott filed an uncounseled petition on July 8, 2014, seeking relief

pursuant to the Post Conviction Relief (“PCRA”) Act, 42 Pa.C.S.A. §§ 9541-

9546. On July 10, 2014, the trial court issued an Order scheduling an issue-


____________________________________________


2   18 Pa.C.S.A. §§ 3125(a)(8) and 6301(a)(1)(i) respectively.
3   18 Pa.C.S.A. §§ 3122.1(b), 6301(a)(1)(i) & 3126(a)(1).

                                           -3-
J-E03009-21


framing conference for August 15, 2014. The trial court noted that a member

of the Public Defender’s Office had been appointed to represent Lippincott. On

the same day, for reasons not appearing of record, Lippincott filed an

uncounseled Notice of Appeal, specifically stating that he was challenging his

designation as an SVP.

      An unusual Order was then entered by the original trial judge:

             AND NOW, this 22nd day of July, 2014, the Court hereby
      DECLINES TO RECOGNIZE the notice of appeal filed pro se on
      July 10, 2014, by the Defendant, Jason Lippincott; that day, the
      Court issued an order granting the Defendant’s request for PCRA
      counsel . . . in his pro se PCRA Petition.1 This Order is without
      prejudice to the Defendant’s ability to re-file his appeal nunc pro
      tunc if he elects to withdraw his PCRA petition.

             Footnote 1: See Commonwealth v. Williams, 410 A.2d
      880, 883 (Pa. Super. 1979) (a defendant has no constitutional
      right to proceed as co-counsel in his own defense).

Order, 7/22/2014 (emphasis in original).

      Lippincott’s privately retained counsel was granted permission to

withdraw his appearance in the Superior Court on November 18, 2014. Then,

in the trial court, on December 12, 2014, Lippincott filed an uncounseled,

amended PCRA petition, apparently ignoring the appeal he had filed in this

Court.

      The trial court docket does not indicate any further activity until January

27, 2016, when the trial court again scheduled an issue-framing conference

for the PCRA petition. In the same Order, the trial court appointed Lippincott’s

current counsel to represent Lippincott in the PCRA matter.


                                      -4-
J-E03009-21


      On May 13, 2016, the trial court filed an Order granting Lippincott’s

PCRA petition and re-sentenced Lippincott to the terms of incarceration

specified in the Order. On July 26, 2016, the trial court filed an Order which

“clarified” the sentence imposed on May 13, 2016. On August 24, 2016, the

court again filed an Order which “clarified” the sentence imposed on May 13,

2016. Lippincott responded to the May 13, 2016 order by filing numerous

uncounseled documents in the court, none of them pertinent to the appeal

currently before this Court.

      Current counsel for Lippincott then filed his appearance in the Superior

Court on May 23, 2016, and later filed a motion for leave to file an amended

docketing statement and requested a briefing schedule. In this motion,

counsel averred that “[v]arious ongoing proceedings in the trial court below

have delayed the resolution of his appeal.” The Superior Court granted

counsel’s request to file an amended docketing statement and established a

briefing schedule.

      On January 17, 2017, more than two years after the Notice of Appeal

had been filed, the trial court entered an order directing Lippincott to file a

concise statement of errors complained of on appeal pursuant to Rule 1925(b)

of the Pennsylvania Rules of Appellate Procedure. Lippincott complied and the

trial court filed a Pa.R.A.P. 1925(a) opinion.

      On appeal to this Court, the parties initially filed briefs on the sole issue

raised in Lippincott’s Rule 1925(b) statement, i.e., whether the trial court


                                      -5-
J-E03009-21


erred in denying Lippincott’s request for a court-appointed expert to conduct

an independent SVP evaluation. However, on July 19, 2017, our Supreme

Court decided Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017)

(plurality). In Muniz, our Supreme Court held that retroactive application of

the registration and reporting requirements of SORNA violated the ex post

facto clause of the United States and Pennsylvania Constitutions. See id. at

1223. Consequently, on September 13, 2017, Lippincott filed an application

seeking permission to file a supplemental brief with this Court             to

address Muniz. We granted the application.

      On April 20, 2018, this Court certified this case for en banc review and

directed the parties to brief the following issues:

   1) In consideration of [Lippincott]’s having committed the relevant
      crimes between October 2011 and May 2012, whether the
      enactment date or the effective date of [SORNA], 42 Pa.C.S. §§
      9799.10-9799.41, controls for purposes of offenses committed
      between the enactment date and the effective date?

   2) Whether there is an ex post facto violation to a defendant who is
      sentenced under SORNA for criminal acts committed after the
      enactment date of SORNA (December 20, 2011) but before the
      effective date of SORNA (December 20, 2012)?

   3) Whether this Court must address if the Act of Feb. 21, 2018, P.L.
      27, No. 10 (HB 631 of 2017; “Act 10”), applies in the instant case
      and all cases governed by SORNA and, if so, whether Act 10
      renders the registration provisions of SORNA non-punitive?

   4) If Act 10 applies in the instant matter, whether Act 10’s potential
      effects on [Lippincott], as a result of the crimes having been
      committed between October 2011 to May 2012, violate the ex
      post facto clause of the United States or Pennsylvania
      Constitutions?


                                      -6-
J-E03009-21


Order Directing En Banc Certification, 4/20/2018.

      In his brief to this Court, Lippincott argued that his SVP determination

had to be overturned because the SVP designation process under SORNA

violated his constitutional right to a jury trial and the ex post facto clause of

both the United States and Pennsylvania Constitutions. Lippincott also argued

that due to the timing of his crimes, there were no sexual offender registration

requirements applicable to him. He asserted there was no statute under which

he was required to register as a sex offender because: (1) the registration

provisions of SORNA were not applicable to him due to ex post facto

protections under Muniz; (2) Megan’s Law III was struck down as

unconstitutional in Commonwealth v. Neiman, 84 A.3d 603 (Pa. 2013); and

(3) SORNA specifically provided for the expiration of the former statutory

sections of Megan’s Law still in effect upon its effective date. Lippincott also

argued in his brief that the trial court erred and abused its discretion by failing

to appoint a psychological expert upon Lippincott’s request where Lippincott

was indigent and without funds to retain his own expert.

      On   April   15,   2019,   this   Court   vacated   Lippincott’s   reporting

requirements pursuant to SORNA and remanded the case back to the trial

court for further proceedings. In doing so, the en banc panel concluded that

because Lippincott’s crimes predated the effective date of SORNA, the court’s

application of SORNA’s reporting requirements constituted an improper

imposition of ex post facto penalties. The en banc panel discussed that our


                                        -7-
J-E03009-21


General Assembly had amended SORNA in light of Muniz, by, inter alia,

adding Subchapter I, which set forth registration requirements for “offenders

convicted of committing offenses on or after Megan’s Law I’s effective date

(April 22, 1996), but prior to SORNA’s effective date.” Commonwealth v.

Lippincott, 208 A.3d 143, 152 (Pa. Super. 2019) (en banc) (citation omitted).

      The en banc panel also vacated the SVP determination based on the

existing precedent from this Court in Commonwealth v. Butler, 173 A.3d

1212 (Pa. Super. 2017) (finding SORNA’s SVP designation procedure to be

unconstitutional), rev’d, 226 A.3d 972 (Pa. 2020). The panel declined to

address Lippincott’s remaining issue: “Accordingly, we vacate the trial court’s

designation of [Lippincott] as an SVP. In light of this decision, we do not

address [Lippincott’s] initial argument that the trial court erred in denying his

request for the appointment of an expert to assist him at his SVP hearing.”

Lippincott, 208 A.3d at 154.

      Upon remand, the trial judge, who, as noted above, had been assigned

to the case due to the retirement of the original judge, issued an Order

referring Lippincott to the SOAB for the purpose of obtaining an updated SVP

evaluation. In the same Order, the trial court denied Lippincott’s renewed

request for the appointment of an independent expert to conduct a competing

SVP assessment.

      The SOAB submitted an updated SVP assessment on October 8, 2019.

Following a conference during which counsel agreed they were prepared to


                                      -8-
J-E03009-21


conduct an SVP hearing, a second SVP hearing was held on December 6, 2019.

On February 11, 2020, the trial court filed an Order designating Lippincott as

an SVP pursuant to the factors listed in Megan’s Law II.4 Lippincott then filed

the instant appeal to the Superior Court. The trial court filed its Pa.R.A.P.

1925(a) Statement on June 29, 2020, and we now address this appeal. 5

        On appeal, Lippincott raises the following four issues:

     A. Did the Trial Court err in deciding to hold a new SVP hearing and
        reimpose a SVP designation on [Lippincott] in light of the fact that
        the Superior Court vacated [Lippincott]’s SVP designation without
        any remand directive for the Trial Court to hold a new SVP
        hearing?

     B. Did the Trial Court err in finding that the Commonwealth met its
        burden in proving [Lippincott] to be a SVP?

     C. Did the Trial Court err in applying Megan’s Law II and Subchapter
        H, 42 Pa.C.S.A. §§ 9791 - 9799.7 (the Megan’s Law II version of
        Subchapter H), to [Lippincott]?

     D. Alternatively, did the Trial Court err and abuse its discretion by
        denying [Lippincott]’s request for the appointment of a court-
        funded psychological expert to assist [Lippincott] at his SVP
        hearing or, at the very least, not holding a hearing in 2019 to
        determine whether [Lippincott] was indigent?

Appellant’s Brief, at 5-6.




____________________________________________


4   42 Pa.C.S.A. § 9795.4 (expired).

5In the interim, we filed an unpublished memorandum decision on June 8,
2021. Pursuant to the application of the Commonwealth, that decision was
withdrawn and reargument en banc was directed by way of an Order of this
Court filed on August 16, 2021.

                                           -9-
J-E03009-21


      Initially, we hold the trial court properly scheduled a new SVP hearing

to decide whether to reimpose the SVP designation. In our en banc Opinion of

April 15, 2019, we specifically ordered the trial court, upon remand, to

determine the appropriate “registration and reporting requirements” for

Lippincott:

      Because retroactive application of SORNA’s registration and
      reporting requirements to [Lippincott] violated the ex post
      facto clauses of the United States and Pennsylvania Constitutions,
      we conclude that [Lippincott] is not required to register as a sex
      offender under SORNA. Accordingly, we remand this matter to the
      trial court to determine the appropriate registration and reporting
      requirements for [Lippincott].

Lippincott, 208 A.3d at 152–53. Although this directive was made earlier in

the decision, before the en banc panel discussed the consequences of the SVP

determination by the trial court, it nonetheless specifically directed the trial

court to revisit the reporting requirements. As a result, we cannot conclude

the trial court exceeded its authority upon remand.

      However, we agree with Lippincott that the trial court erred by imposing

the reporting requirements using Megan’s Law II, as opposed to Subchapter I

of Act 29. Accordingly, we grant Lippincott’s request for a remand for an SVP

hearing pursuant to Subchapter I of Act 29 as the trial court has not had the

opportunity to address the application of Subchapter I to Lippincott.

      After the trial court imposed Lippincott’s current SVP status, the

Pennsylvania Supreme Court held that SORNA’s registration, notification, and




                                     - 10 -
J-E03009-21


counseling (“RNC”) requirements pursuant to an SVP designation are not

unconstitutional:

      RNC requirements do not constitute criminal punishment and
      therefore the procedure for designating individuals as SVPs under
      Section 9799.24(e)(3) is not subject to the requirements
      of Apprendi [v. New Jersey, 530 U.S. 466 (2000),]
      and Alleyne [v. United States, 570 U.S. 99 (2013),] and
      remains constitutionally permissible.

Commonwealth v. Butler (“Butler II”), 226 A.3d 972, 976 (Pa. 2020)

(footnotes omitted).

      Moreover, prior to our Supreme Court’s decision in Butler II, and in

response to Muniz and Butler I, the General Assembly enacted Act 10, which

split SORNA into two different subchapters, Subchapter H and Subchapter I.

Shortly thereafter, the General Assembly amended Act 10, and reenacted it

as Act 29. The Commonwealth and Lippincott agree that, given the dates on

which Lippincott committed the offenses described herein, the applicable

registration provision is Subchapter I of Act 29. Subchapter I applies to crimes

committed after April 22, 1996, but before December 20, 2012. See 42

Pa.C.S.A. § 9799.52. Our Supreme Court subsequently determined that

Subchapter I of Act 29 is nonpunitive and its retroactive application does not

violate    the   constitutional   prohibition    against ex   post   facto laws.    See

Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020).

      As     pertinently   explained     by     the   Honorable      Megan   King    in

Commonwealth v. Hubert, 178 EDA 2021, 2022 WL 628630, at *3 (Pa.

Super. filed Mar. 4, 2022) (unpublished memorandum):

                                        - 11 -
J-E03009-21


            Subchapter I addresses sexual offenders who committed an
      offense on or after April 22, 1996, but before December 20, 2012;
      or those who were required to register under a former sexual
      offender registration law of this Commonwealth on or after April
      22, 1996, but before December 20, 2012, whose period of
      registration   has     not     expired.    See 42    Pa.C.S.A.    §
      9799.52. Subchapter I contains        less   stringent    reporting
      requirements than Revised Subchapter H, which applies to
      offenders who committed an offense on or after December 20,
      2012. See 42 Pa.C.S.A. §§ 9799.10-9799.42.

            In Commonwealth v. Lacombe, ___ Pa. ___, 234 A.3d
      602 (2020), our Supreme Court held that Subchapter I of [Act 29]
      is nonpunitive and does not violate the constitutional prohibition
      against ex post facto laws. See id. at ___, 234 A.3d at 626-
      27. See also Commonwealth v. Elliott, 249 A.3d 1190, 1194
      (Pa. Super. 2021) (rejecting ex post facto challenge to lifetime
      registration for rape conviction where appellant was subject
      to Subchapter I reporting requirements).

Hubert, at *3.

      Therefore, it is Subchapter I of Act 29 that properly applies to Lippincott.

Although the trial court ordered registration through Megan’s Law II, and we

note that the assessment provisions of Megan’s Law II and Subchapter I of

Act 29 are practically identical, a remand is necessary to ensure the proper

application of SORNA. Accordingly, we remand this case, yet again, for further

proceedings in order for the trial court to apply Subchapter I.

      Lastly, if Lippincott again applies for an independent psychological

expert to assist him at his SVP hearing, the trial court must hold a hearing to

determine if Lippincott is currently indigent. See Commonwealth v.

Cannon, 954 A.2d 1222, 1225 (Pa. Super. 2008); Commonwealth v.

Curnutte, 871 A.2d 839 (Pa. Super. 2005).


                                     - 12 -
J-E03009-21


     Order vacated. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2022




                                  - 13 -